Name: Regulation (EEC) No 1775/74 of the Commission of 9 July 1974 amending Regulation No 164/67/EEC fixing the factors for calculating levies and sluice-gate prices for derived egg products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 186/ 14 Official Journal of the European Communities 10 . 7 . 74 REGULATION (EEC) No 1775/74 OF THE COMMISSION of 9 July 1974 amending Regulation No 164/67/EEC fixing the factors for calculating levies and sluice-gate prices for derived egg products tity of eggs in shell used in the manufacture of derived products , the average ratio of the market value of egg yolk to that of white of egg and the overhead costs of production and marketing ; Whereas the annual reconsideration of this informa ­ tion , provided for in Article 5 (2) of Regulation No 122/67/EEC, has shown that it has altered substan ­ tially ; whereas certain coefficients and standard amounts at present in use should therefore be altered ; Whereas the Management Committee for Poultrymeat and Eggs has not delivered an opinion within the time set by its Chairman , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 122/ 67/EEC (') of 13 June 1967 on the common organiza ­ tion of the market in eggs , as last amended by the Act (2 ) concerning the conditions of accession and the adjustments to the Treaties , and in particular Articles 5 (2) and 7 (4) thereof ; Whereas Council Regulation No 145/67/EEC (3 ) of 21 June 1967 , amended by Regulation (EEC) No 171 6/74 (4 ), laid down the rules for calculating the levy and the sluice-gate price for eggs ; Whereas Commission Regulation No 1 64/67/EEC (5 ) of 26 June 1967 fixing the factors for calculating levies and sluice-gate prices for derived egg products , as amended by Regulation (EEC) No 1005/68 (6), fixed the coefficients expressing the quantities and the ratio mentioned in Article 5 ( 1 ) of Regulation No 122/ 67/EEC, and the standard amount mentioned in Article 7 (4) of the same Regulation ; Whereas these coefficients and standard amounts were fixed on the basis of information concerning the quan ­ HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation No 164/67/EEC is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 August 1974 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 July 1974 . For the Commission The President Francois-Xavier ORTOLI (') OJ No 117, 19 . 6 . 1967, p . 2293/67 . ( 2 ) OJ No L 73 , 27 . 3 . 1972, p. 14 . ( 3 ) OJ No 12.5 , 26 . 6 . 1967, p . 2467/67 . ( 4 ) OJ No L 181 , 4 . 7 . 1974, p. 1 . ( 5 ) OJ No 129 , 28 . 6 . 1967, p . 2.S78 /67 . ( 6) OJ No L 171 , 20 . 7 . 1968 , p. 11 . 10. 7. 74 Official Journal of the European Communities No L 186/15 ANNEX (in u.a. /ke) CCT heading No Description of derived products Coefficients Standard amount 1 2 3 4 04.05 Birds' eggs and egg yolks, fresh, dried or other ­ wise preserved, sweetened or not : B. Eggs, not in shell ; egg yolks : I. Suitable for human consumption : a ) Eggs, not in shell : 1 . Dried 4-52 0-6100 2. Other 1-16 0-1800 b ) Egg yolks : 1 . Liquid 2-04 0-3600 2. Frozen 2-18 0-3800 3 . Dried 4-68 0-7000